Exhibit SeaBright Insurance Holdings, Inc. Contact: 1501 4th Avenue SeaBright Insurance Holdings, Inc. Suite 2600 M. Philip Romney Seattle, WA98101 Vice President of Finance and Principal Accounting Officer 206-269-8500 investor@sbic.com SeaBright Insurance Holdings Reports Third Quarter And Nine Month 2009 Results Seattle, WA – October 27, 2009 – SeaBright Insurance Holdings, Inc. (NYSE: SBX) today announced results for the quarter and nine months ended September 30, For the third quarter of 2009, net income was $6.7 million or $0.31 per diluted share, compared to net income of $1.8 million or $0.08 per diluted share for the same period in 2008. During the third quarter of 2008, the Company recorded a pre-tax charge of $11.5 million, or $0.54 per diluted share, related to other-than-temporary impairments of the Company’s investments in preferred stock issued by Fannie Mae, Freddie Mac and Citigroup ($8.3 million) and equity indexed exchange-traded funds ($3.2 million).Total revenue for the quarter increased 11.5% to $72.9 million versus $65.4 million in the year-earlier period. For the third quarter, net premiums earned were $64.4 million compared to $68.7 million for the same period in 2008, a decrease of 6.2%. John Pasqualetto, SeaBright’s Chairman, President and Chief Executive Officer, said, “We are pleased with the overall results for the quarter, particularly when viewed in the context of an increasingly competitive pricing environment and a recessionary economy that continues to shed jobs.The reduction in our earned premiums directly reflects the economy and our disciplined approach to pricing, which has decreased our renewal persistency below usual levels.In California, our largest market, we achieved pricing increases again during the quarter.Making an underwriting profit is paramount and a much greater priority for us than an increase in market share.Our franchise value remains strong, based solidly upon our delivery of high-value service to targeted customers.” The net loss ratio for the third quarter of 2009 was 65.1% compared to 57.1% in the same period of 2008. During the third quarter of 2009, on a pre-tax basis, the Company recognized $2.1 million of adverse development of prior years’ loss reserve estimates, compared to approximately $5.1 million of favorable development of prior years' loss reserve estimates in the third quarter of Total underwriting expenses for the third quarter 2009 were $18.2 million compared to $17.4 million in the prior year period. The net underwriting expense ratio for the third quarter was 28.1% compared to 25.1% in the same period in The net combined ratio for the third quarter of 2009 was 93.2% compared to 82.2% for the same period in 2008. Net investment income for the third quarter of 2009 was $5.9 million compared to $5.6 million for the same period in 2008 as the Company continues to record positive cash flow from operations. At September 30, 2009, SeaBright had over 1,400 customers, an increase of over 35% compared to the same period in 2008. At September 30, 2009, the average premium size per customer was approximately $206,000compared to approximately $256,000 at September 30, 2008, a reflection of SeaBright’s continued geographic diversification and lower premium rates. For the nine months ended September 30, 2009, net income was $15.0 million or $0.70 per diluted share compared to $19.1 million or $0.90 per diluted share in the same period in 2008.Total revenue for the period increased 8.1% to $206.8 million compared to $191.3 million for the same period in 2008.For the nine months ended September 30, 2009, net premiums earned were $182.5 million compared to $181.1 million for the comparable period in The net loss ratio was 66.4% for the nine months ended September 30, 2009 compared to 55.8% in the same period in 2008.For the nine months ended September 30, 2009, on a pre-tax basis, the Company recognized $5.9 million of adverse development of prior years’ loss reserve estimates, compared to $20.9 million of favorable development recognized in the same period of 2008. Total underwriting expenses for the nine months ended September 30, 2009 were $54.0 million compared to $50.7 million in the prior year period and the net underwriting expense ratio was 29.5% compared to 27.9% in the same period in For the nine months ended September 30, 2009, the net combined ratio was 95.9% compared to 83.7% for the same period in 2008. At September 30, 2009, the Company had $605.4 million in fixed income securities and $10.4 million in equity securities. The Company regularly reviews its investment portfolio for other-than-temporary impairment declines in fair value considering, among other things, the underlying credit quality of any insured or uninsured bonds. The Company recorded no other-than-temporary impairment charges in the third quarter of 2009 and $11.5 million in the third quarter of 2008, primarily related to its investment in exchange-traded funds and preferred stock issued by Fannie Mae and Freddie Mac. As of September 30, 2009, the overall credit quality of the Company’s $333.4 million fixed income municipal portfolio (including secondary insurance) stood at AA/AA-. With secondary insurance removed, the average rating of the municipal portfolio would be AA-. As of September 30, 2009, the Company had $211.5 million in insured municipal bonds with a weighted average credit rating of AA-. The underlying rating of the insured bonds was AA-/A+. The Company also had $121.9 million in uninsured municipal bonds with a weighted average credit rating of AA/AA-. At September 30, 2009, the Company had $14.1 million invested in collateralized mortgage obligations, $1.6 million in adjustable rate mortgages, $1.9 million in asset-backed securities, and $41.9 million in commercial mortgage-backed securities, none of which were sub prime. About SeaBright Insurance Holdings, Inc. SeaBright Insurance Holdings, Inc. is an insurance holding company whose wholly owned subsidiary, SeaBright Insurance Company, operates as a specialty underwriter of multi-jurisdictional workers’ compensation insurance.SeaBright Insurance Company distributes its maritime, alternative dispute resolution and state act products through selected independent insurance brokers and through its in-house wholesale broker affiliate, PointSure Insurance Services.SeaBright Insurance Company provides workers' compensation coverage to employers in selected regions nationwide.To learn more about SeaBright Insurance Company and SeaBright Insurance Holdings, Inc., visit our website at www.sbic.com. Conference Call The Company will host a conference on Tuesday, October 27, 2009 at 4:30 p.m. Eastern Time featuring remarks by John G. Pasqualetto, Chairman, President and Chief Executive Officer of SeaBright Holdings, Richard J. Gergasko, Chief Operating Officer, and M. Philip Romney, Vice President of Finance and Principal Accounting Officer. The conference call will be available via webcast and can be accessed through the Investor Relations section of the Company’s website at http://investor.sbic.com. Please allow extra time prior to the call to visit the site and download any necessary software to listen to the Internet broadcast.
